SUMMARY ORDER
Guo Bin Li, through counsel, petitions for review of the BIA decision denying his motion to reconsider his final order of removal. We assume the parties’ familiarity with the underlying facts and procedural history.
We review the BIA’s denial of Li’s motion to reconsider under the abuse of discretion standard. Zhong Guang Sun v. U.S. Dep’t of Justice, 421 F.3d 105, 107 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001)(internal citations omitted). In a motion to reconsider, this Court is precluded from passing on the merits of the underlying claim for relief, and review must be confined to the denial of the petitioner’s motion to reconsider only. Id. at 89-90.
A motion to reconsider must specify errors of fact or law and be supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1). Li did not allege any error of fact or law, and so the BIA did not abuse its discretion when it denied the motion. Li’s motion merely restated the same arguments that he initially raised on appeal to the BIA. The BIA had already rejected those arguments by affirming, without opinion, the IJ’s decision. Li never appealed this final agency decision.
Accordingly, the petition for review is denied. Li’s outstanding motion for stay of removal is denied.